LINDSAY, Judge,
dissenting.
I agree that a reasonable attorney fee is due in this case. I do not agree that $12,-500 is a reasonable fee. For the reasons assigned in the original opinion, I would award attorney fees in the amount of $36,-000, together with expenses of $2,219.29.
In addition to the reasons outlined in the original opinion supporting attorney fees of $36,000, I note that F.T.E.’s attorney had previously conceded that such an award would be proper. In his argument made to the trial court, F.T.E.’s attorney stated:
Giving the petitioner the greatest benefit of the doubt, the Court could, I think, still within the bounds of equity, allocate one-fifth to judicial commitment and two-fifths both to financial curatorship and personal curatorship, which would leave the petitioner’s attorney fees recoverable in a two-fifths rate which will be approximately $35,000 or $36,000. [Emphasis supplied.]
The majority’s decision on rehearing to reduce dramatically the amount of the attorney fee award seems to be based on the assumption that the petitioner and his attorneys did not act in good faith. The rehearing opinion states that the trial court “did not question the good faith of petitioner and his attorneys.” As stated in the original opinion, the trial court specifically found that the petitioner and his counsel acted in good faith. The trial court was in a better position than this court to make such an assessment.
Under these circumstances, I find that the attorney fee award made on rehearing is excessively low.